DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 03/20/2022. Claims 1-4 and 6-9 are pending in the application. Claims 1, 8 and 9 have been amended. Claim 5 is recently cancelled.
Response to Arguments
Applicant’s arguments, see page 5-6, filed on 03/20/2022, with respect to the rejection of amended claims 1, 8 and 9 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Substitute Specification
 	The substitute specification (SPEC 05/17/2021-15 pages) filed 05/17/2021 has been entered because it conforms to 37 CFR 1.125(b) and (c). Also, early dated specification amendment (SPEC 03/03/2021- 1 page) will be applied and included in the later dated substitute specification (SPEC 05/17/2021-15 pages) as indicated in the Examiner Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Mizumoto on 04/25/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
Early dated specification amendment (SPEC 03/03/2021- 1 page) will be applied and included in the later dated substitute specification (SPEC 05/17/2021-15 pages).
Allowable Subject Matter
Claims 1-4, and 6-9 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/Primary Examiner, Art Unit 3753